Citation Nr: 9905678	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  90-19 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, 
including as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from an April 1989 rating 
decision of the Detroit, Michigan, Regional Office (RO) which 
denied the veteran the benefits sought on appeal.  The 
veteran served on active duty from September 1969 to 
September 1971.  At present, after a remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate review. 


FINDING OF FACT

The evidence shows the veteran currently suffers from a skin 
disorder which is related to his period of service.


CONCLUSION OF LAW

The veteran suffers from a skin disorder which was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991). See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim. The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed. Accordingly, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998). ess affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, 
service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam War era.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Secondly, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

In this regard, service connection can also be established on 
a direct basis, if a condition noted during service is not 
shown to be chronic, but the veteran has presented a 
continuity of symptomatology after discharge.  See 38 C.F.R. 
§ 3.303(b) (1998).  Specifically, the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

With respect to the evidence of record, the veteran's service 
records show he was treated in October 1970 for blemishes.  
As well, the veteran's discharge examination show he had 
abnormal skin characterized by tinea versicolor.  More 
importantly, the records show the veteran's unit designation 
was C-troop, 1st squadron, 9th Cavalry.

As to the post-service medical evidence, the record includes 
a November 1985 letter from Earl J. Rudner, M.D., and a 
February 1989 letter from George A. Dean, M.D., indicating 
the veteran reported he developed skin lesions shortly after 
his discharge from service, as well as that he had a 15 year 
history of recurrent pustules on the scalp, back and chest.  
Upon examination, the veteran was found to suffer from a 
recurrent and chronic type of acne.  Additionally, a March 
1989 letter from Dr. Dean notes he was treating the veteran 
for chlor-acne.

Records from the VA Medical Center in Allen Park, Michigan, 
dated July 1988 note the veteran was examined for exposure to 
Agent Orange and was found to have crusted excoriations and 
scattered erythematous papules over the trunk, chest and 
upper extremities.  The veteran was diagnosed with 
folliculitis with excoriations.  

Records from Margaret A. Green, M.D., for the period 
including August 1990 to October 1990 indicate the veteran 
had a diagnosis of porphyria cutanea tarda attributable to 
the veteran's exposure to Agent Orange in all likelihood.  
Dr. Green further noted that porphyria cutanea tarda had been 
associated with dioxin exposure, and that the veteran had not 
had other exposures associated with porphyria cutanea tarda.  
Furthermore, an October 1993 letter from Michael R. Harbut, 
M.D., notes that Dr. Ila Shah-Reddy, a hematologist, had 
diagnosed the veteran with porphyria cutanea tarda and had 
admitted the veteran to the Providence Hospital for trial VI 
medication intervention, which proved to be unsuccessful.

A January 1998 VA examination report notes the veteran 
presented evidence of severe acne on his back, follicular 
papules and crusted papules on his scalp, and sporadic 
folliculitis of both legs; however, he did not present 
evidence of blisters or scars on sun-exposed skin suggestive 
of porphyria cutanea tarda. The veteran was diagnosed with 
acne of the back, and folliculitis of the scalp and legs.  
Additionally, the report includes a notation by the examiner 
indicating that the veteran's skin conditions were not 
related to Agent Orange.

Finally, the record includes various statements made, via 
correspondence and during the June 1990 appeal hearing, by 
the veteran and his representative indicating the veteran's 
current skin disorder is related to his exposure to Agent 
Orange during his service in Vietnam.  Furthermore, a March 
1989 statement by [redacted] notes Mr. [redacted] was 
stationed at Ft. Knox, Kentucky, at the same time as the 
veteran, and that the veteran was subsequently shipped to 
Vietnam. 

After a review of the evidence, the Board notes the record is 
devoid of any evidence verifying that the veteran in fact 
served in the Republic of Vietnam during his service from 
September 1969 to September 1971.  However, the Board also 
notes that the veteran's unit, which has been identified as 
C-troop, 1st squadron, 9th Cavalry, served in the Republic of 
Vietnam from September 1965 to June 1971, as per STARTON SHELBY 
L., U.S. ARMY AND ALLIED GROUND FORCES IN VIETNAM, ORDER OF BATTLE, at 
129 (1st ed. 1981).  As such, after applying Section 5107(b), 
which expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise, the Board 
finds that the veteran served in the republic of Vietnam 
during his period of service.  See Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

In addition the Board finds that the veteran has been 
diagnosed with porphyria cutanea tarda as secondary to Agent 
Orange exposure, which is among the diseases for which the 
Secretary of Veterans Affairs, under the Authority of the 
Agent Orange Act of 1991, has determined are associated with 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).

However, under 38 C.F.R. § 3.307(a)(6)(ii), if the veteran 
suffers from chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, or acute and 
subacute peripheral neuropathy, these disorders must have 
become manifest to a degree of 10 percent or more within a 
one year period of the veteran's discharge from service.  
And, in this case, the earliest post-service medical evidence 
in the claims file that the veteran was diagnosed with a skin 
disorder is found in the November 1985 letter from Dr. 
Rudner, which is dated more than 10 years after the veteran's 
discharge from service.  As such, the Board finds that, as 
the record does not contain any medical evidence 
demonstrating that the veteran's current skin disorder became 
manifest within a one year period of the veteran's discharge 
from service, the veteran has not established that he is 
entitled to service connection for a skin disorder as 
secondary to Agent Orange exposure on a presumptive basis.  
See 38 C.F.R. § 3.307(a)(6)(ii) (1998).

Nevertheless, after reviewing the veteran's claim on a direct 
basis as required by Combee, the Board finds that the 
veteran's service medical records contain the veteran's 
discharge examination noting he had abnormal skin and was 
treated for blemishes in October 1970.  Additionally, the 
record contains medical evidence, as provided by the November 
1985 letter from Dr. Rudner and the February 1989 letter from 
Dr. Dean, noting the veteran was diagnosed with a recurrent 
and chronic type of acne.  More importantly, the 1990 records 
from Dr. Green note the veteran suffers from porphyria 
cutanea tarda and links this condition to the veteran's 
exposure to Agent Orange, which he had not had at any time 
other than during his service.  Thus, after considering 
38 U.S.C.A. § 5107(b) which expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise, as in this case, the Board finds that the veteran 
has established he is entitled to service connection for a 
skin disorder on a direct basis.  See 38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.306.  See also  Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)  


ORDER

Service connection for a skin disorder, as due to Agent 
Orange exposure, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

